Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/6/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 4-9 and 14-26 are pending and are presented for examination.  Regards restriction/election, since claim 26 has been amended to include all elements identical to the claim 1, it is considered dependent to claim 1 and included in the group I.  In case, claimed requirement changed, the restriction is still valid. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-9 and 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 26 recites “a stepped portion”.  It is vague and indefinite which element/feature being pointed to.  
a stepped portion is formed which is annually recessed in the axial direction on an outer circumferential side,”.   This means said a stepped portion is part of the protection cover formed at an end in the axial direction of the protection cover.  
(2) in specification [0039] and drawing, stepped portion is element 13 (Fig. 9) or 613 (Fig. 15) formed at an end in the axial direction of the protection cover (8).  
As disclosed, the stepped portion (13, 613) at the protection cover (8) is a flat axial end surface.  It could be, as by applicant’s own lexicographer, the flat axial end surface of the protection cover (8) is called as “a stepped portion which is annually recessed in the axial direction on an outer circumferential side”.  
(3) Claims 1 and 26 further recite “the stepped portion of the protection ring”.  It has not been define a stepped portion at the protection ring (6, 6A, 6B, 606).  There is insufficient antecedent basis for this limitation in the claim.  It is vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 14-16, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NASHIKI et al (JP 58163255 A, IDS, see international search report, and refer US 4433261, IDS); or alternatively NASHIKI in view of Patel (US 4674178 A).  

As for claim 1, NASHIKI discloses a rotor comprising:
	a plurality of permanent magnets (1) provided so as to be divided in a circumferential direction around a shaft;
	a protection ring (4) for positioning and holding ends of the permanent magnets; and 
a protection cover (5) covering outer circumferential surfaces of the permanent magnets and an outer circumferential surface of the protection ring that is along the outer circumferential surfaces of the permanent magnets, wherein
the protection cover is formed from a fiber bundle helically wound in an axial direction (see Note 1 below), 
at an end in the axial direction of the protection cover (5), a stepped portion (see Note 2 below) is formed which is annually recessed in the axial direction on an outer circumferential side, and
an axial-direction end surface on an outer circumferential side of the stepped portion of the protection ring (Figs. 3-4, 6-7), and an end in the axial direction of the protection cover, are together coated with resin (see Note 3 below). 

(1) “a fiber bundle helically wound in an axial direction” is obvious since “wound with such non-magnetic fiber”.  Winding fiber to form axially extended and ring shaped protection cover (5) on the magnet (1) is obvious that the fiber have been wound progressively in axial direction, which means helically wound in an axial direction.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to do as claimed. 
(2) Regards “a stepped portion” formed at an end in the axial direction of the protection cover (5), refer 112 (II) rejection.  The end in the axial direction of the protection cover (5) is considered as the claimed stepped portion.  
(3) “coated with resin” is obvious since resin is applied/injected to magnet end surface, the outer periphery of the side plates and the non-magnetic fiber (Col. 2).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for greatly enhancing the reliability.  

Alternatively, regards “a stepped portion” formed at an end in the axial direction of the protection cover, Patel teaches a stepped portion (38, Fig. 4) formed at an end in the axial direction of the protection cover (60), and also stepped portion of the protection ring (32, 34, Fig. 4; C.6., L.1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for retaining radial displacement.  


As for claim 5, NASHIKI discloses the rotor according to claim 1, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 6, NASHIKI discloses the rotor according to claim 1, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”).
As for claim 9, NASHIKI discloses a rotary electric machine (“a synchronous motor”) comprising: a stator (inherent element); and the rotor according to claim 1, the rotor being supported rotatably about an axis (shaft); and it is inherent by the rotor shape or well-known in the art (official notice) the rotor, on an inner side of the stator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a rotary electric machine as claimed. 
As for claim 14, NASHIKI discloses the rotor according to claim 1, wherein the fiber bundle helically wound is made of carbon fiber reinforced plastic or glass fiber reinforced plastic.
As for claim 15, NASHIKI discloses the rotor according to claim 1, wherein the protection ring (4) positions and holds ends in the axial direction of the permanent magnets (1), the rotor further comprising another protection ring (4 on another end) for positioning and holding other ends in the axial direction of the permanent magnets.  
As for claim 16, NASHIKI discloses the rotor according to claim 14, wherein the protection ring (4) positions and holds ends in the axial direction of the permanent magnets (1), the rotor further comprising another protection ring (4 on another end) for positioning and holding other ends in the axial direction of the permanent magnets.
As for claim 19, NASHIKI discloses the rotor according to claim 14, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 20, NASHIKI discloses the rotor according to claim 15, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 21, NASHIKI discloses the rotor according to claim 14, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The 
As for claim 22, NASHIKI discloses the rotor according to claim 15, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”).
As for claim 25, NASHIKI discloses a rotary electric machine (“a synchronous motor”) comprising: a stator (inherent element); and the rotor according to claim 14, the rotor being supported rotatably about an axis (shaft); and it is inherent by the rotor shape or well-known in the art (official notice) the rotor, on an inner side of the stator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a rotary electric machine as claimed. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over NASHIKI et al in view of Patel (cited in claim 1).  
As for claim 26, NASHIKI discloses a method for manufacturing a rotor including a plurality of permanent magnets provided so as to be divided in a circumferential direction around a shaft, a protection ring for positioning and holding ends of the permanent magnets, and a protection cover covering outer circumferential surfaces of the permanent magnets and an outer circumferential surface of the protection ring that 
 NASHIKI does not explicitly describe the method in the way as recited in the claim such that comprising:
a pressure step of bringing the plurality of permanent magnets and the protection ring into close contact with each other in an axial direction, the plurality of permanent magnets being provided so as to be divided in a circumferential direction around the shaft, the protection ring positioning and holding ends in the axial direction of the permanent magnets;
a winding step of winding the fiber bundle around the outer circumferential surfaces of the permanent magnets and the protection ring, helically in the axial direction, while the fiber bundle is being impregnated with the resin for adhesion;
a cutting step of forming the stepped portion at an end on a winding finish side of the fiber bundle by cutting work; and
a coating step of coating the stepped portion with the resin.
However, these steps are obvious to have the structure as recited.  
(1) a pressure step – there is no specific method e.g., use of specific tools or materials, to have the recited structure. To have the recited structure, it is obvious to bring the 
(2) a winding step of winding the fiber bundle around the outer circumferential surfaces of the permanent magnets and the protection ring, helically in the axial direction.  It is as described in claim 1 structure.  The feature “while the fiber bundle is being impregnated with the resin for adhesion” is obvious by Patel.  Patel teaches carbon fiber to be wrapped is disposed in resin epoxy matrix (C.2, L.55-58, etc.).  
(3) a cutting step of forming the stepped portion at an end on a winding finish side of the fiber bundle by cutting work - Patel teaches cutting step (70, Fig. 3).  
(4) a coating step of coating the stepped portion with the resin – Nishiki teaches (Col. 2) resin is applied/injected to magnet end surface, the outer periphery of the side plates and the non-magnetic fiber.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for greatly enhancing the reliability.  

Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NASHIKI in view of GEIS et al (US 20160028282 A1).  
As for claims 4 and 17-18, NISHIKI failed to teach the rotor according to claim 1, 14 or 15, further comprising a thin plate member made of a nonmagnetic material and having a cylindrical shape, the thin plate member being interposed between the outer 
GEIS discloses (Fig. 2) a thin plate member (3) made of a nonmagnetic material (plastic) and having a cylindrical shape, the thin plate member being interposed between the outer circumferential surfaces of the permanent magnets (7) and an inner circumferential surface of the protection cover (5). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for compensating manufacturing tolerances.  

Claims 7-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over NASHIKI in view of Shirakawa (US 5140210 A). 
As for claims 7 and 23-24, NASHIKI teaches rotor according to claim 1, 14 or 15, wherein the permanent magnets (1) and the protection ring (4) are bonded by an adhesive agent (resin, epoxy or adhesive).  NASHIKI is silent to refer a cylindrical core fitted around the shaft.   Shirakawa discloses a rotor core (32) wherein permanent magnets (33) and protection ring (47, “end plates”) are bonded (by bonding agent 42) to the cylindrical core (32) fitted around the shaft (31).  Shirakawa discloses the rotor core (32) as a separated part from shaft (31).  NASHIKI discloses shaft (2) being as an integrated structure of shaft (inner portions) and core (outer portion).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rotor core separated from shaft for mounting process of magnets, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

As for claim 8, NASHIKI as modified teaches the rotor according to claim 7, wherein NASHIKI further teaches the core (consider outermost later) has, at one end in the axial direction, a flange (portion pointed by number 2) protruding in the radial direction, and the other protection ring (4 on the side) is in contact with the flange in the axial direction.

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
For official notice, US 20160065018 A1 (IDS) teaches stator, and rotor inside the stator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834